FILED
                             NOT FOR PUBLICATION                              APR 24 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NANH VONGSAYADETH,                               No. 11-71486

               Petitioner,                       Agency No. A099-634-044

 v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 7, 2015**
                                Honolulu, Hawaii

Before:        TASHIMA, N.R. SMITH, and FRIEDLAND, Circuit Judges.

      Nanh Vongsayadeth appeals from the Board of Immigration Appeals’

(“BIA”) decision denying her application for adjustment of status. The BIA found

that Vongsayadeth was eligible for adjustment of status under 8 U.S.C. § 1255, but



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
denied adjustment as a matter of discretion. Under 8 U.S.C. § 1252(a)(2)(B)(i), we

lack jurisdiction to review a discretionary denial of adjustment of status.

      In general, “the decision to deny [an] application for adjustment of status is a

discretionary determination, and is therefore unreviewable.” Bazua-Cota v.

Gonzales, 466 F.3d 747, 748 (9th Cir. 2006) (per curiam) (citing 8 U.S.C. §

1252(a)(2)(B)(I)). While “[t]his court retains jurisdiction over petitions for review

that raise colorable constitutional claims or questions of law,” a petitioner may not

attack a discretionary decision simply by phrasing her arguments as a legal

challenge. Id. at 748-49. Vongsayadeth challenges only the BIA’s determination

that her testimony was not credible. A credibility determination is a finding of

fact, Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir. 2011), and “courts lack

jurisdiction to review factual determinations underlying adjustment-of-status

decisions,” Carrillo de Palacios v. Holder, 708 F.3d 1066, 1071 (9th Cir. 2013)

(quoting Morales-Izquierdo v. Dep’t of Homeland Sec., 600 F.3d 1076, 1084 (9th

Cir. 2010)). Because Vongsayadeth has not presented a legal challenge to the

BIA’s discretionary denial of adjustment of status, we lack jurisdiction.

      We therefore dismiss the petition for review.

      DISMISSED.




                                         -2-